Citation Nr: 0613166	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02- 01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for kidney stones.  

2. Entitlement to service connection for residuals of a 
fracture of the 1st metatarsal of the right foot.  

3. Entitlement to service connection for residuals of right 
eye trauma.  

4.   Entitlement to service connection for glaucoma.

5.  Entitlement to an initial rating beyond 10 percent for 
service-connected right shoulder disorder.

6.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.  

7.  Entitlement to a compensable initial rating for service-
connected left cheek laceration scar.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981, October 1982 to October 1986, and March 1987 to March 
1999.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In October 2002, the Board remanded some of the issues on 
appeal to the RO, and denied some of the issues on appeal.  
The veteran appealed the denials to The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In a March 2003 Order, the Court vacated the Board decision.  
In October 2003, the Board remanded all of the issues in this 
claim to the RO for additional development, in two separate 
decisions.  The case has been returned to the Board and all 
issues are ready for further review.  

The issues of entitlement to higher initial ratings for a 
right knee disability, a right shoulder disability and a scar 
of the left cheek are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran does not have kidney stones.  

2.  The veteran does not have residuals of a fracture of the 
1st metatarsal of the right foot.  

3.  The veteran does not have residuals of right eye trauma.  

4.  The veteran does not have glaucoma.  


CONCLUSIONS OF LAW

1.  Kidney stones were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2005).

2.  Residuals of a fracture of the 1st metatarsal of the 
right foot were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2005).

3.  Residuals of right eye trauma were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2005).

4.  Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Although the veteran and other lay persons are competent to 
testify as to his experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See,  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the veteran's personal opinion that the 
disabilities at issue began in service or are otherwise 
related to service is not a sufficient basis for awarding 
service connection.   

In reaching this conclusion on these issues, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Kidney Stones

The service medical records show that the veteran was treated 
in service in June 1979 for nephrolithiasis.  However, he has 
not been currently diagnosed with any genitourinary disorder, 
including kidney stones.  On VA examination in September 
2000, a history of a kidney stone, passed was the diagnosis.  
Further, the veteran testified before the undersigned in 
March 2006, that he had not had any problems with kidney 
stones since service and had not received any treatment for 
kidney stones.  Absent a showing of current disability which 
could be connected with service, the claim must be denied. 

Residuals of a fracture of the 1st metatarsal of the right 
foot

The service medical records show that the veteran was treated 
in service on April 1989 for catching his right foot on a 
pipe.  X-rays showed a fracture of the 1st metatarsal 
sesamoid bone.  On VA examination after service in September 
2000, the examiner found, old healed stress fracture right 
foot, no sequela.  X-rays of the right foot were normal.  The 
veteran testified in March 2006 that he has not received any 
treatment for right foot problems.  Absent a showing of 
current disability which could be connected with service, the 
claim must be denied.  

Residuals of right eye trauma

The veteran was treated in service for an injury to the right 
eye in April 1981 after a main water plug struck him on the 
right cheek and he reported having vision problems in the 
right eye.  This was reported as a right anterior chamber 
hemorrhage of the right eye.  After service, on VA 
examination in September 2000, visual acuity in the right eye 
was 20/30, with glasses; extraocular movements were normal, 
pupils were equal and conjunctivae and sclerae were normal.  
Funduscopic examination was negative.  Likewise VA eye 
examinations in October 2000 and in April 2004 showed no 
right eye abnormality.  In April 2004, visual acuity was 
20/30, corrected, and the noted high myopia and astigmatism 
were reported to have been present since birth.  At his 
hearing in March 2006, the veteran testified that he was not 
receiving any treatment for residuals of right eye trauma.  
Absent a showing of current disability that could be 
connected with service, the claim must be denied.  

Glaucoma

Service records show that in September 1994, a history of 
possible glaucoma suspect was noted.  In February 1995, 
during service, mild elevated intraocular pressure was noted.  
The finding was open angle glaucoma suspect.  After service, 
on VA examination in October 2000, a diagnosis of suspected 
glaucoma was found based on a family history, history of 
borderline high intraocular pressure, and high myopia.  On VA 
eye examination in April 2004, the examiner noted that the 
veteran had a very low risk of having glaucoma.  The examiner 
concluded after examining the veteran and reviewing his 
history that it was less likely than not that the veteran has 
glaucoma.  It was noted that it was possible that he could 
develop the disorder at some later time.  At his hearing in 
March 2006, the veteran testified that he did not have 
glaucoma at this time, but that he was a glaucoma suspect.  
Absent a showing of current disability that could be 
connected with service, the claim must be denied.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice that complied 
with the requirements noted in March 2004 in two separate 
letters, which in combination, addressed all of the issues on 
appeal.  Notice was provided subsequent to the RO 
determination in August 1999, which was before the current 
section 5103(a) notice requirements were enacted in November 
2000.  The deficiency in the timing of the VCAA notice is 
harmless error.  The requisite notifications were ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  The Board finds 
that the present adjudication of this issue will not result 
in any prejudice to the appellant.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the preponderance of the evidence 
is against the appellant's claims for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, he 
has had hearings, and he has not identified any records which 
could be pertinent to his claim that have not been obtained.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

Service connection for kidney stones is denied.  

Service connection for residuals of a fracture of the 1st 
metatarsal of the right foot is denied.  

Service connection for residuals of right eye trauma is 
denied.  

Service connection for glaucoma is denied.  


REMAND

During his testimony before the undersigned in March 2006, 
the veteran stated that he had been examined by VA for his 
right knee disability, his right shoulder disability and his 
scar of the left cheek in June or July 2005.  Reports of 
those examinations have not been associated with the claims 
file.  As these records are pertinent to the claim, and are 
within the control of VA, it should be obtained and 
associated with the claims file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all pertinent 
records of VA treatment and examination, 
specifically to include VA examination 
reports dated in June and/or July 2005, 
from the VA Medical Center in 
Gainesville, that have not been already 
associated with the claims file.  

2.  Thereafter, the RO should adjudicate 
the claims for increased initial ratings 
for the service-connected right knee, 
right shoulder and left cheek scar.  If 
any benefit on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


